Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 6, 10-14 is pending.
Claims 13-14 is withdrawn.
Claims 1, 3, 6, 10-12 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
Action Summary
Claims 1-3, 6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (WO 2006/112685) of record and Cavitron (Cavitron™ and Cavasol* hydroxypropyl-β-cyclodextrins, July 25, 2012, PC_11734_Cavitron_Cavasol.pdf (ashland.com)(hereinafter Cavitron)) and in view of Bender (Cyclodextrin Chemistry, Reactivity and Structure Comcepts in Organic Chemistry 6, Springer-Verlag Berlin Heidelberg New York 1978) of record.


Response to Arguments

Applicants argues that Choi, Cavitron nor Bender disclose both formula I and cyclodextrin derivative.   This argument has been fully considered but has not been found persuasive.  Applicants are respectively reminded that this is an obviousness rejection and not an anticipatory rejection. And as previously states that it would have been obvious to combine (R)-(+)-l-(2-chloro-phenyl)-2-tetrazol-2-yl-ethyl ester from Choi to the teachings of Cavitron which discloses cyclodextrin derivatives, like the native caramax* cyclodextrins, have the unique ability to act as molecular containers by entrapping guest molecules in their internal cavity.  
Applicants argue that the Examiner took official notice of unsupported by documentary evidence of a 1:1 ratio of formula 1 to cyclodextrin.  This argument has been fully considered but has not been found persuasive.  This is not official notice, rather logical rational.  Since Choi discloses the compound of formula 1 (as instantly claimed), which is one compound. And Cavitron discloses that it is known that cyclodextrin derivates have the unique ability to act as molecular container by entrapping guest molecules in their internal cavity.  Bender discloses that the molar ratio of guest to host (cyclodextrins and their derivatives is usually 1 : I in inclusion complexes formed in solution, with the exceptions of the inclusion complexes.  One of ordinary skills in the art at the time of the invention can reasonably presume at minimum of 1:1 ratio because if the molecule of formula 1 may be encompasses by one of the (R)-(+)-l-(2-chloro-phenyl)-2-tetrazol-2-yl-ethyl ester) would be encompassed by one cyclodextrin derivative, this would logically lead to a 1:1 ratio.  Since, a ratio of a 1:1 is known in the art, it would have been obvious to optimize the ratio of (R)-(+)-l-(2-chloro-phenyl)-2-tetrazol-2-yl-ethyl ester to cyclodextrin.  It would have been obvious to have excess of cyclodextrin to ensure that every (R)-(+)-l-(2-chloro-phenyl)-2-tetrazol-2-yl-ethyl ester is encompassed by cyclodextrin to provide increased aqueous solubility and improve bioavailability taught by both Cavitron and Bender.  
Applicants argue that the Examiner general suggestion is that all water insoluble drugs can be improved with the introduction of a cycloextrin is unsupported by the art.  This argument has been fully considered but has not been found persuasive.  Bender teaches that it was found not only could these molecules form insoluble complexes but further that they could form stoichiometric complexes in dilute aqueous solution.  Cyclodextrins are but one example of relatively simple organic compounds which complex other organic molecules. Cavitron discloses that it is known that cyclodextrin derivates have the unique ability to act as molecular container by entrapping guest molecules in their internal cavity.  Taken the cited art, it would have been obvious to combine (R)-(+)-l-(2-chloro-phenyl)-2-tetrazol-2-yl-ethyl ester to cyclodextrin, the resulting inclusion complexes are most commonly used to increase water solubility of poorly soluble drugs to improve bioavailability as taught by both Cavitron and Bender.
Applicant’s argues that Cloyd reports that “it is also known there are many drugs for which cyclodextrin complexation either is not possible or yield no advantages.  Cloyd also states that “certain cyclodextrins have limitations”.  These arguments have been 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (WO 2006/112685) of record and Cavitron (Cavitron™ and Cavasol* hydroxypropyl-β-cyclodextrins, July 25, 2012, PC_11734_Cavitron_Cavasol.pdf (ashland.com)(hereinafter Cavitron)) and in view of Bender (Cyclodextrin Chemistry, Reactivity and Structure Comcepts in Organic Chemistry 6, Springer-Verlag Berlin Heidelberg New York 1978) all are of record.

Choi teaches (R)-(+)-l-(2-chloro-phenyl)-2-tetrazol-2-yl-ethyl ester substantially free of its (S)-enantiomer and said (R)-enantiomer is present to the extent of at least about 95% (claim 10 and throughout the document).  Choi teaches that using conventional inert pharmaceutical adjuvant materials, into dosage forms that are parenteral administration (which directly implies injection). Such dosage forms include tablets, suspensions, solutions (e.g. liquid), and the like (paragraph 0185).  Choi teaches that Azole compounds (e.g. (R)-(+)-l-(2-chloro-phenyl)-2-tetrazol-2-yl-ethyl ester) containing carbamoyl group and pharmaceutically useful salts thereof are described. The compounds are effective anticonvulsants which are used in the treatment of disorders of the central nervous system, especially as anxiety, depression, convulsion, epilepsy, migraine, bipolar disorder, drug abuse, smoking, ADHD, obesity, sleep disorder, neuropathic pain, stroke, cognitive impairment, neurodegeneration, stroke and muscle spasm (abstract).  Choi teaches the dosage is typically from about 0.02mg to about 250 mg/kg/day (0.001 ~12.5g/day in a typical human weighing 50kg) in single or divided doses (paragraph 0214).
Choi does not expressly disclose 2-hydroxypropyl-3-cyclodextrin or sulfobutyl ether-3-cyclodextrin.
Cavitron teaches that cavitron (2-hydroxypropyl-3-cyclodextrin) and cavasol cyclodextrin derivatives, like the native caramax* cyclodextrins, have the unique ability to act as molecular containers by entrapping guest molecules in their internal cavity.  The resulting inclusion complexes are most commonly used to increase water solubility of poorly soluble drugs to improve bioaviailability.  Hydroxypropyl-β-cyclodextrin is produced by reacting β-cyclodextrin with propylene oxide. The original bucket structure and cavity volume of the β-cyclodextrin remains intact. The propylene oxide reacts randomly with the hydroxyl groups of the β-cyclodextrin resulting in a mixture of compounds with respect to the amount (degree) and position of substitution of hydroxyl groups. By controlling the amount of propylene oxide used, the degree of substitution or 

Bender teaches that it was found not only could these molecules form insoluble complexes but further that they could form stoichiometric complexes in dilute aqueous solution.  Cyclodextrins are but one example of relatively simple organic compounds which complex other organic molecules. The cyclodextrins are the first, probably the simplest, and certainly the most water soluble. The cyclodextrins are natural products whereas most of the other hosts containing methylene groups or benzenoid systems have had to be synthesized. For this reason alone, the cyclodextrins are more readily available and are used for complexing purposes to a greater extent.  (introduction). So the way was paved for the use of these compounds as enzyme models.   One of the most important characteristics of cyclodextrins is the formation of inclusion complexes with various compounds (guests), in which guest compounds are included in the cavity of cyclodextrins.  Guest compounds range from polar reagents such as acids, amines, small ions such as CIO;, SCN-, and halogen anions to highly apolar aliphatic and aromatic hydrocarbons and even rare gases [Inclusion complexes can be formed either in solution or in the crystalline state. The molar ratio of guest to host (cyclodextrins and their derivatives is usually 1 : I in inclusion complexes formed in solution, with the 
It would have been obvious to combine formula I of Choi with 2-hydroxypropyl-beta-cyclodextrin or sulfobutylether-7.beta.-cyclodextrin together to treat disorders of the central nervous system, especially as anxiety, depression, convulsion, epilepsy, migraine, bipolar disorder, drug abuse, smoking, ADHD, obesity, sleep disorder, neuropathic pain, stroke, cognitive impairment, neurodegeneration, stroke and muscle spasm. One would have been motivated to incorporate formula I with 2-hydroxypropyl-beta-cyclodextrin or sulfobutylether-7.beta.-cyclodextrin because it is known in the art that have the unique ability to act as molecular containers by entrapping guest molecules in their internal cavity.  The resulting inclusion complexes are most commonly used to increase water solubility of poorly soluble drugs to improve bioaviailability as taught by Cavitron with a reasonable expectation of success absence evidence to the contrary.

  It would have been obvious that the cyclodextrin form an inclusion complex because it is known in the art that cyclodextrin forms inclusion complexes with host compound (e.g. formula 1) to accelerated by cyclodextrins are esters, amides, sulfates as disclosed by Bender with a reasonable expectation of success absence evidence to the contrary.  Additionally, this instant claims are drawn to the composition not the preparation of an inclusion complex.  Still further, in the combination of a modified cyclodextrin , formula 1 and carbamazepine would form a inclusion complex in the mixing with water as it is known that the most cyclodextrins are the first, probably the 
With regards to the ratio of formula 1 and 2-hydroxypropyl-beta-cyclodextrin and sulfobutylether-7.beta.-cyclodextrin, it can be presumed reasonably of at least a 1:1 ratio of formula 1 and cyclodextrin, since the cited art is silent to the ratio. Therefore, the amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition (e.g. treating epilepsy), it is within the skill of the artisan to determine the optimum ratio (emphasis added).
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, used as an injection, a anticonvulsant and the treatment of anxiety, depression, convulsion, epilepsy, migraine, bipolar disorder, drug abuse, smoking, attention deficit hyperactivity disorder (ADHD), obesity, sleep disorders, neuropathic pain, stroke, cognitive disorders, neurodegeneration and muscle spasm. However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  In the instant case, the intended use does not create a 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion

Claims 1, 3, 6, 10-12 is rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627